Appellant insists that we erred in not reversing this case because of certain questions which were asked his witnesses during the trial. Appellant placed on the witness stand two witnesses who testified to the bad reputation for truth and veracity of the State's prosecuting witness. On cross-examination the State's attorney was permitted to ask said witnesses questions which, if answered affirmatively, would have shown said witnesses to be in sympathy with the liquor traffic, and to have been men who would aid persons engaged in such traffic to escape punishment. It is well settled in this State that the motives which operate upon the mind of a witness when he testifies are never regarded as immaterial or collateral, and that great latitude is allowed in cross-examination when its purpose is to draw out facts which will give to the jury the attitude, motive and the animus which may be affecting the testimony of such witness. The cases so holding are too numerous to mention. Mr. Branch in Sec. 163 of his Annotated P. C., cites *Page 628 
many. Among them will be found Watson v. State, 9 Texas Crim. App. 245; Tow v. State, 22 Texas Crim. App. 184; Brownlee v. State, 48 Tex.Crim. Rep.; O'Neal v. State, 57 Tex. Crim. 249.
Being of opinion that appellant is mistaken in his view of the law governing the cross-examination referred to, the motion for rehearing will be overruled.
Overruled.